                   1   LATHAM & WATKINS LLP
                       Matthew Rawlinson (Cal. Bar. No. 231890)
                   2   Hilary H. Mattis (Cal. Bar No. 271498)
                       Daniel R. Gherardi (Cal. Bar. No. 317771)
                   3     matt.rawlinson@lw.com
                         hilary.mattis@lw.com
                   4     daniel.gherardi@lw.com
                       140 Scott Drive
                   5   Menlo Park, CA 94025-1008
                       Telephone: +1.650.328.4600
                   6   Facsimile: +1.650.463.2600

                   7   Nathan E. Taylor (pro hac vice forthcoming)
                         nathan.taylor@lw.com
                   8   1271 Avenue of the Americas
                       New York, NY 10020
                   9   Telephone: +1.212.906.1200
                       Facsimile: +1.212.751.4864
               10
                       Attorneys for Defendants Skillz, Inc.,
               11      Andrew Paradise, Casey Chafkin, Miriam
                       Aguirre, Scott Henry, and Harry Sloan
               12
                       Additional counsel on signature page
               13

               14                                  UNITED STATES DISTRICT COURT

               15                                 NORTHERN DISTRICT OF CALIFORNIA

               16                                     SAN FRANCISCO DIVISION

               17      THOMAS JEDRZEJCZYK, individually, and         Case No.: 3:21-cv-03450-RS
                       on behalf of all others similarly situated,
               18                                                    STIPULATION AND ORDER EXTENDING
                                     Plaintiff,                      TIME TO RESPOND TO COMPLAINT
               19                                                    AND CONTINUING CASE
                                v.                                   MANAGEMENT CONFERENCE
               20
                       SKILLZ, INC., f/k/a FLYING EAGLE              (Civil L.R. 6-1, 6-2, 7-12)
               21      ACQUISITION CORP., ANDREW
                       PARADISE, CASEY CHAFKIN, MIRIAM
               22      AGUIRRE, SCOTT HENRY, and HARRY               Hon. Richard Seeborg
                       SLOAN,
               23
                                     Defendants.
               24

               25

               26

               27

               28


ATTORNEYS AT LAW                                                        STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                                                                        TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                                                             Case No.: 3:21-cv-03450-RS
                   1          Plaintiff Thomas Jedrzejczyk (“Plaintiff”) and Defendants Skillz, Inc. (“Skillz”), Andrew

                   2   Paradise, Casey Chafkin, Miriam Aguirre, Scott Henry, and Harry Sloan (collectively,

                   3   “Defendants,” and together with Plaintiff, the “Parties”), by and through their undersigned counsel,

                   4   hereby stipulate and agree as follows and jointly request that the Court enter the below Order

                   5   approving this Stipulation.

                   6          WHEREAS, on May 7, 2021, Plaintiff filed the above-captioned securities fraud class

                   7   action (the “Complaint,” ECF No. 1) asserting claims under the Securities Exchange Act of 1934,

                   8   which is governed by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”). See 15

                   9   U.S.C. § 78u-4 et seq. Under 15 U.S.C. §78u-4(b)(3)(B), absent a court order, all discovery and

               10      other proceedings are stayed during the pendency of any motion to dismiss;

               11             WHEREAS, the PSLRA provides for consolidation of any related actions and the

               12      appointment of lead plaintiff and lead counsel, see 15 U.S.C. §78u-4(a)(3), and further provides

               13      that the appointment of lead plaintiff shall not be made until after a decision on any motion to

               14      consolidate is rendered (15 U.S.C. 78u-4(a)(3)(B)(ii));

               15             WHEREAS, counsel for Plaintiff published a notice on May 8, 2021 that any member of

               16      the putative class has until July 7, 2021 to request that the Court appoint such member to serve as

               17      lead plaintiff for the putative class (ECF No. 9);

               18             WHEREAS, undersigned counsel for Defendants have waived service of the summons

               19      and Complaint on behalf of each Defendant, subject to any defenses that any Defendant may

               20      subsequently assert, including any defenses or objections as to personal jurisdiction, forum, venue,

               21      or otherwise, all of which defenses are hereby preserved, except for those related to the sufficiency

               22      of service;

               23             WHEREAS, the Parties expect a consolidated complaint will be filed after the

               24      determination of the lead plaintiff motion(s);

               25             WHEREAS, Defendants anticipate filing a motion to dismiss the claims asserted against

               26      them in response to the consolidated complaint;

               27             WHEREAS, because the special procedures specified in the PSLRA and the Northern

               28      District of California’s Model Stipulation and Proposed Consolidation Order for Securities Fraud


ATTORNEYS AT LAW                                                              STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                                                                        1     TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                                                                   Case No.: 3:21-cv-03450-RS
                   1   Class Actions contemplate (i) the consolidation of similar actions, (ii) appointment of lead

                   2   plaintiff, and (iii) the filing of a single consolidated complaint by lead plaintiff and counsel to be

                   3   appointed by the Court, requiring Defendants to respond to the complaint prior to the filing of a

                   4   consolidated complaint would result in the needless expenditure of private and judicial resources;

                   5           WHEREAS, on May 10 and 11, 2021, this Court issued Initial Case Management and

                   6   Scheduling Orders with ADR Deadlines, setting the Initial Case Management Conference for

                   7   August 5, 2021 (ECF Nos. 4, 7);

                   8           WHEREAS, counsel for the Parties respectfully submit that good cause exists to continue

                   9   the existing August 5, 2021 Initial Case Management Conference and associated deadlines until a

               10      date that is convenient for the Court following resolution of the anticipated motion to dismiss.

               11              IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the

               12      Parties, that:

               13              1.       Defendants have waived service of the summons and Complaint on behalf of each

               14      Defendant, subject to any defenses that any Defendant may subsequently assert, including any

               15      defenses or objections as to personal jurisdiction, forum, venue, or otherwise, all of which defenses

               16      are hereby preserved, except for those related to the sufficiency of service.

               17              2.       Defendants do not have to answer, move or otherwise respond to the Complaint.

               18              3.       The Court-appointed lead plaintiff(s) shall have until sixty (60) days after

               19      appointment to file an amended or consolidated complaint, or to designate one of the initial

               20      complaints as the operative complaint.

               21              4.       Defendants shall have sixty (60) days to answer, move against, or otherwise to

               22      respond to the operative complaint filed or designated by the Court-appointed lead plaintiff(s).

               23              5.       The Court-appointed lead plaintiff(s) will have sixty (60) days to oppose any

               24      motions to dismiss the operative complaint that Defendants file.

               25              6.       Defendants will have thirty (30) days to reply to any opposition to their motion to

               26      dismiss the operative complaint filed by the Court-appointed lead plaintiff(s).

               27              7.       The Initial Case Management Conference scheduled for August 5, 2021 shall be

               28      continued, along with all associated deadlines under the Federal Rules of Civil Procedures and the


ATTORNEYS AT LAW                                                               STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                                                                       2       TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                                                                    Case No.: 3:21-cv-03450-RS
                   1   Local Civil Rules for the United States District Court for the Northern District of California and

                   2   all associated ADR Multi-Option Program deadlines, until December 16, 2021.

                   3

                   4

                   5   DATED: June 21, 2021                           LATHAM & WATKINS LLP

                   6                                                  /s/ Matthew Rawlinson
                                                                      Matthew Rawlinson (Cal. Bar No. 231890)
                   7                                                  Hilary H. Mattis (Cal. Bar No. 271498)
                                                                      Daniel R. Gherardi (Cal. Bar. No. 317771)
                   8                                                     matt.rawlinson@lw.com
                                                                         hilary.mattis@lw.com
                   9                                                     daniel.gherardi@lw.com
                                                                      140 Scott Drive
               10                                                     Menlo Park, CA 94025-1008
                                                                      Telephone: +1.650.328.4600
               11                                                     Facsimile: +1.650.463.2600
               12                                                     Nathan E. Taylor (pro hac vice forthcoming)
                                                                        nathan.taylor@lw.com
               13                                                     1271 Avenue of the Americas
                                                                      New York, NY 10020
               14                                                     Telephone: +1.212.906.1200
                                                                      Facsimile: +1.212.751.4864
               15

               16                                                     Attorneys for Defendants Skillz, Inc., Andrew
                                                                      Paradise, Casey Chafkin, Miriam Aguirre, Scott
               17                                                     Henry, and Harry Sloan
               18      DATED: June 21, 2021                           SCHUBERT JONCKHEER & KOLBE LLP
               19                                                     /s/ Robert C. Schubert
                                                                      Robert C. Schubert (Cal. Bar No. 62684)
               20                                                        rschubert@sjk.law
                                                                      Willem F. Jonckheer (Cal. Bar. No. 178748)
               21                                                        wjonckheer@sjk.law
                                                                      Three Embarcadero Center, Suite 1650
               22                                                     San Francisco, California 94111
                                                                      Telephone: (415) 788-4220
               23
                                                                      Attorneys for Plaintiff Thomas Jedrzejczyk
               24

               25
                       DATED: June 21, 2021                           LOWEY DANNENBERG, P.C.
               26
                                                                      /s/ Christian Levis
               27                                                     Christian Levis (pro hac vice)
                                                                         clevis@lowey.com
               28                                                     Andrea Farah (pro hac vice)
                                                                         afarah@lowey.com

ATTORNEYS AT LAW                                                            STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                                                                     3      TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                                                                 Case No.: 3:21-cv-03450-RS
                   1   Scott Vincent Papp (pro hac vice forthcoming)
                         spapp@lowey.com
                   2   44 South Broadway, Suite 1100
                       White Plains, NY 10601
                   3   Telephone: (914) 997-0500

                   4   Attorneys for Plaintiff Thomas Jedrzejczyk

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW             STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                       4     TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                  Case No.: 3:21-cv-03450-RS
                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED
                   2

                   3   DATED: June 21, 2021             ___________________________
                                                        Hon. Richard Seeborg
                   4                                    United States District Court Judge
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW                                              STIP. AND [PROPOSED] ORDER TO EXTEND TIME
                                                        5     TO RESPOND TO COMPLAINT & CONTINUE CMC
                                                                                   Case No.: 3:21-cv-03450-RS
